DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is in response to Amendments filed 3/02/2022.
Claim Objections
Claim 25 is objected to because of the following informalities:  Claim 25 recites that a portion of the graphene is SiC. This language is inconsistent with the invention as described by Applicant. Specifically, the graphene is a carbon composition distinct from the silicon substrate. As such, while the graphene may be bonded to the silicon and while those bonds may be between carbon atoms of the graphene and silicon atoms of the substrate, the graphene itself should not comprise any silicon.  Appropriate correction is required.
Claim 26 is objected to because of the following informalities: Line 3 of claim 26 uses the “white bullet” character (“◦C”) instead of the symbol for degree (“°C”).  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 6 and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsumoto (US 2014/0287155 A1).
Regarding claim 6, Matsumoto discloses a method of forming a graphene structure, the method comprising:

directly growing a graphene (309 in Fig. 5C) on the surface of the substrate via a plasma enhanced chemical vapor deposition process (¶ 0085), wherein
the directly growing the graphene including forming a bonding region (307A-309 interface in Fig. 5C) between the surface of the substrate and the graphene, and
 the directly growing the graphene is performed using a plasma power of lower than 600 W (¶ 0092).
With regards to 1) the treating the surface forming a bonding site inducing a covalent bond with carbon on a surface of the substrate and 2) the directly growing the graphene forming a bonding region in which a material of the substrate and carbon of the graphene are covalently bonded between the surface of the substrate and the graphene, Matsumoto does not explicitly mention these features. However, as the methodology used to treat the substrate and to grow the graphene are consistent with that disclosed in Applicant’s Specification these features should inherently be present (Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)).
Regarding claim 26, the directly growing the graphene is performed at a process temperature of less than 600 °C (¶ 0087), and
.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 6-9, 11-13, 15-18, 20-22, 24, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malesevic et al. (“Synthesis of few-layer graphene via microwave plasma-enhanced chemical vapour deposition; Nanotechnology, 2008) in view of Matsumoto (US 2014/0287155 A1).
Regarding claim 6, Malesevic discloses a method of forming a graphene structure (see Title), the method comprising: treating the surface of a substrate using a plasma having power equal to or greater than 600 W (second paragraph under “2. Experimental methods”); and
directly growing a graphene on the surface of the substrate via a plasma enhanced chemical vapor deposition process (ibid.).
With regards to 1) the treating the surface forming a bonding site inducing a covalent bond with carbon on a surface of the substrate and 2) the directly growing the graphene forming a bonding region in which a material of the substrate and carbon of the graphene are covalently bonded between the surface of the substrate and the graphene, Malesevic does not explicitly mention these features. However, as the methodology used to treat the substrate and to grow the graphene are consistent with that disclosed in Applicant’s Specification these features should inherently be present (Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)).
In the single specific example disclosed by Malesevic the plasma power for growing the graphene is higher than 600 W (second paragraph under “2. Experimental methods”). However, more recently but still prior to the invention by Applicant, it was known in the art that graphene can be deposited with less than 600 W of power (¶ 0082 of Matsumoto). There is a benefit to using less power in that less energy is required, a cost saving measure. It would have been obvious to one having ordinary skill in the art at the time the Application was filed to grow the graphene using a plasma power of less than 600 W for this benefit.
Regarding claim 7, Malesevic discloses that the bonding region between the graphene and substrate covers a part or all of the substrate (first paragraph under “3. Results”).
Regarding claim 8, Malesevic discloses that the substrate includes silicon (first paragraph under “2. Experimental methods”). Malesevic does not explicitly disclose a Si-C bond. However, as the methodology used to treat the substrate and to grow the graphene are consistent with that disclosed in Applicant’s Specification this feature should inherently be present (Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)).
Regarding claim 9, Malesevic discloses that growing the graphene includes growing the graphene to a thickness of 1 to 2 nm (“4-6 atomic layers thick” in the last paragraph of “1. Introduction” and “0.34 nm for the inter-plane . . . interatomic distance” in the second paragraph of “3. Results”).

injecting a certain pre-treatment gas into a process chamber where the substrate is provided; and
generating the plasma in the process chamber (first two paragraphs under “2. Experimental Methods”).
Regarding claim 12, Malesevic discloses the treating the surface of the substrate is performed at a process temperature lower than or equal to 700 degrees C (second paragraph under “2. Experimental”).
Regarding claim 13, Malesevic discloses that directly growing the graphene includes:
injecting a reaction gas into the process chamber, the reaction gas including a carbon source (second paragraph under “2. Experimental”), and
directly growing the graphene on the surface of the substrate by generating an other plasma in the process chamber (second paragraph under “2. Experimental”).
Regarding claim 15, Malesevic discloses a method of forming a graphene structure (see Title), the method comprising:
injecting a reaction gas (CH4) into a process chamber where a substrate is provided, the reaction gas including a carbon source (second paragraph under “2. Experimental”),
treating the surface of a substrate using a plasma having power equal to or greater than 600 W in the process chamber (second paragraph under “2. Experimental methods”); and
directly growing a graphene on the surface of the substrate via a plasma enhanced chemical vapor deposition process (ibid.).
In the single specific example disclosed by Malesevic the plasma power for growing the graphene is higher than 600 W (second paragraph under “2. Experimental methods”). However, more recently but still prior to the invention by Applicant, it was known in the art that graphene can be 
With regards to 1) the treating the surface forming a bonding site inducing a covalent bond with carbon on a surface of the substrate and 2) the directly growing the graphene forming a bonding region in which a material of the substrate and carbon of the graphene are covalently bonded between the surface of the substrate and the graphene, Malesevic does not explicitly mention these features. However, as the methodology used to treat the substrate and to grow the graphene are consistent with that disclosed in Applicant’s Specification these features should inherently be present (Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)).
Regarding claim 16, Malesevic discloses that the bonding region between the graphene and substrate covers a part or all of the substrate (first paragraph under “3. Results”).
Regarding claim 17, Malesevic discloses that the substrate includes silicon (first paragraph under “2. Experimental methods”). Malesevic does not explicitly disclose a Si-C bond. However, as the methodology used to treat the substrate and to grow the graphene are consistent with that disclosed in Applicant’s Specification this feature should inherently be present (Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)).
Regarding claim 18, Malesevic discloses that growing the graphene includes growing the graphene to a thickness of 1 to 2 nm (“4-6 atomic layers thick” in the last paragraph of “1. Introduction” and “0.34 nm for the inter-plane . . . interatomic distance” in the second paragraph of “3. Results”).
Regarding claim 20, Malesevic discloses treating the surface of the substrate using plasma before the injecting the reaction gas (second paragraph under “2. Experimental methods”).
Regarding claim 21, Malesevic discloses a method of forming a graphene structure (see Title), the method comprising:
plasma-treating a surface of a substrate using a power greater than or equal to 600 W (second paragraph under “2. Experimental methods”), the substrate including a material capable of forming a covalent bond with carbon (“silicon” in first paragraph under “2. Experimental methods”), the plasma-treating the surface of the substrate providing a plasma-treated surface of the substrate (inherent); and
directly growing a graphene on the plasma-treated surface of the substrate (second paragraph under “2. Experimental methods”).
In the single specific example disclosed by Malesevic the plasma power for growing the graphene is higher than 600 W (second paragraph under “2. Experimental methods”). However, more recently but still prior to the invention by Applicant, it was known in the art that graphene can be deposited with less than 600 W of power (¶ 0082 of Matsumoto). There is a benefit to using less power in that less energy is required, a cost saving measure. It would have been obvious to one having ordinary skill in the art at the time the Application was filed to grow the graphene using a plasma power of less than 600 W for this benefit.
prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)).
	Regarding claim 22, Malesevic discloses that the plasma-treating the surface of the substrate includes injecting a pre-treatment gas into a process chamber while the substrate is in the process chamber (second paragraph under “2. Experimental methods”),
	directly growing the graphene includes injecting a reaction gas into the process chamber and performing a plasma enhanced chemical vapor deposition on the substrate while the reaction gas and the substrate are in the process chamber (second paragraph under “2. Experimental methods”), and
	the reaction gas includes a carbon source (second paragraph under “2. Experimental methods”).
	Regarding claim 24, Malesevic discloses that growing the graphene includes growing the graphene to a thickness of 1 to 2 nm (“4-6 atomic layers thick” in the last paragraph of “1. Introduction” and “0.34 nm for the inter-plane . . . interatomic distance” in the second paragraph of “3. Results”).
Regarding claim 25, Malesevic discloses that the substrate includes silicon (first paragraph under “2. Experimental methods”). Malesevic does not explicitly disclose the content percentage of Si-C bonds. However, as the methodology used to treat the substrate and to grow the graphene are consistent with that disclosed in Applicant’s Specification this feature should inherently be present (Where the claimed and prior art products are identical or substantially identical in structure or composition, or are prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malesevic and Matsumoto as applied to claim 6, above, and further in view of Chen et al. (“Two-Stage Metal-Catalyst-Free Growth of High-Quality Polycrystalline Graphene Films on Silicon Nitride Substrates”, Advanced Materials, 2013).
Regarding claim 10, Malesevic does not disclose an additional step of roughening the surface of the substrate before the surface of the substrate is treated. However, it is well known in the art to roughen substrate surfaces before growing graphene (first paragraph on page 993 of Chen). There is a benefit to roughening the substrate in that it benefits graphene nucleation (ibid). It would have been obvious to one having ordinary skill in the art at the time the Application was filed to roughen the surface of the substrate of Malesevic for this benefit. Further, it would have been obvious to roughen the substrate before the surface of the substrate is treated as the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malesevic and Matsumoto as applied to claim 15, above, and further in view of Chen et al. (“Two-Stage Metal-Catalyst-Free Growth of High-Quality Polycrystalline Graphene Films on Silicon Nitride Substrates”, Advanced Materials, 2013).
Regarding claim 19, Malesevic does not disclose an additional step of roughening the surface of the substrate before the surface of the substrate is treated. However, it is well known in the art to prima facie obvious in the absence of new or unexpected results. In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malesevic and Matsumoto as applied to claim 21, above, and further in view of Bryce et al. (U 2012/0034762 A1).
Regarding claim 23, Malesevic discloses that plasma-treating the surface of the substrate includes injecting a first reaction gas into a process chamber while the substrate is in the process chamber (first and second paragraphs under “2. Experimental methods”),
the directly growing the graphene includes injecting a second reaction gas into the process chamber and performing a plasma enhanced chemical vapor deposition process on the substrate while the second reaction gas and the substrate are in the process chamber (first and second paragraphs under “2. Experimental methods”), and
the second reaction gas includes a second carbon source (second paragraph under “2. Experimental methods”).
Malesevic does not disclose that the first reaction gas includes a first carbon source. However, it is well known in the art to perform plasma treatments on substrates with reaction gases including first carbon sources (¶ 0026 of Bryce). It would have been obvious to one having ordinary skill in the art at the time the Application was filed to use a first reaction gas comprising a first carbon source in the method of the combination as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 125 USPQ 416.
Response to Arguments
Applicant's arguments filed 3/02/2022 have been fully considered but they are not persuasive.
Regarding the objection of claim 25, Applicant argues (Page 9 of the Remarks) that the Application discloses “a substrate 210 that may be silicon may include a bonding region 220 including an Si-C bond, and the graphene layer 230.” Looking past Applicant’s questionable usage of a comma, this statement can be interpreted as either A) the substrate contains both the bonding region and the graphene layer, B) the substrate includes a bonding region and the bonding region comprises both the Si-C bond and the graphene layer, or C) the device as a whole contains the substrate and the graphene layer and the substrate comprises the bonding region.
None of these explanations overcome the objection to claim 25. Interpretation A contradicts claim 6 which requires the substrate and graphene layer to be distinct. Under interpretation B, while the bonding region may comprise a portion of the graphene layer, this does not imply that the graphene layer comprises the Si-C bond. Interpretation C also does not overcome the objection as it has the substrate comprising the Si-C bond instead of the graphene layer comprising the Si-C bond as stated in claim 25.
Instead, the bonding region includes Si-C bonds. That is, the bonding region is where silicon from the substrate connects with carbon of the graphene layer. The bonding region therefore includes a portion of the silicon from the substrate and a portion of the carbon from the graphene layer (claim 6 states that the bonding region comprises “a material of the substrate and carbon of the graphene [which] are covalently bonded”). To put it more simply, for any given Si-C bond, claim 25 asserts that the graphene includes the silicon atom (“the portion of the graphene . . . has a SiC content”) whereas claim 6, from which claim 25 depends, states that it is the substrate which comprises the silicon atom (“a material of the substrate and carbon of the graphene are covalently bonded . . .”). This is a contradiction. If Applicant believes that this contradiction in claim 25 is not a minor informality but, 
Concerning the prior art rejections of claims 6, 15, and 21, Applicant’s arguments with respect to the combination of Malesevic and Matsumoto are not persuasive. Applicant argues that because Matsumoto discloses forming graphene on a metal catalyst, one having ordinary skill in the art would not find the teachings of Matsumoto pertinent to the method of Malesevic which does not require a catalyst. This argument is not persuasive as Matsumoto discloses forming the graphene directly on a metal catalyst of platinum (¶ 0073) and platinum is explicitly taught by Malesevic as a suitable substrate material (first paragraph of Discussion on Page 4 of Malesevic). One having ordinary skill in the art would find teachings concerning the growth of graphene directly on platinum to be pertinent to methods concerning the growth of graphene directly on platinum.
Applicant argues that claims 6-13, 16-18, and 22-26 are allowable based on their dependency from an allowable claim. This argument is not persuasive because, as discussed above, neither claim 6, 15, nor 21 are allowable.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A CULBERT whose telephone number is (571)272-4893. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on 5712722298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.C/               Examiner, Art Unit 2815             


/HERVE-LOUIS Y ASSOUMAN/               Examiner, Art Unit 2826